DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim 21  have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baraniuk US 20060239336 A1 in view of Royo US 20150378023 A1 further in view of LEE 	US 20160366397 A1.
Regarding claim 21 Baraniuk teaches
21. A LIDAR receiver, comprising: 
a spatial light modulator(130); and 
a photodiode(160) configured to detect light from the spatial light modulator; 
the spatial light modulator configured to: 
receive reflected light from objects(110) in a region of interest(110) in a field of view corresponding to one or more scan beams(inherent) transmitted to the field of view(fig.  1); 
 receive light reflected from a field of view, a first portion of the light reflected from a region of interest within the field of view and a second portion of the light reflected from outside the region of interest within the field of view(fig. 1)
direct light received from the region of interest towards the photodiode(160); and 
Baraniuk also teaches 

Setting pseudo random pattern sequence from the generator.[0056]
but does not explicitly teach
receive light reflected from a field of view, a first portion of the light reflected from a region of interest within the field of view and a second portion of the light reflected from outside the region of interest within the field of view; direct the first portion of the light towards a photodiode; and direct the second portion of the light away from the photodiode; and [[a]] the photodiode optically coupled to the spatial light modulator, the photodiode configured to detect the first portion of the light from the spatial light modulator
a memory; a processor coupled the memory, the processor configured to retrieve a pattern from the memory, the pattern associated with a region of interest, a spatial light modulator coupled to the processor, the spatial light modulator configured to: set elements of the spatial light modulator in accordance with the pattern
Lee teaches

a memory;[0010]
 a processor coupled the memory[0014], the processor configured to retrieve a pattern from the memory[0010](pattern codec), the pattern associated with a region of interest, a spatial light modulator coupled to the processor, the spatial light modulator configured to: set elements of the spatial light modulator in accordance with the pattern[0014]
Although Lee does not explicitly say retrieve it is clear that codecs are in some type of memory (which can be internal memory of FPGA or DSP ) as processor uses that pattern to apply to the DMD

Royo teaches

receive light reflected from a field of view, a first portion of the light reflected from a region of interest within the field of view and a second portion of the light reflected from outside the region of interest within the field of view; direct the first portion of the light towards a photodiode; and direct the second portion of the light away from the photodiode; and [[a]] the photodiode optically coupled to the spatial light modulator, the photodiode configured to detect the first portion of the light from the spatial light modulator(fig. 1 [0115])
 it would be obvious to one of ordinary skills in the art at the time of filing to modify teachings by Baraniuk with teaching by Royo in order to avoid interference with signal of interest and further modify by teaching of Lee in order to provide the system with capability of the application of the preprogramed pseudo-random patterns as required by the Baraniuk.



22. The LIDAR receiver of claim 21, wherein the spatial light modulator is a digital micromirror device. [0030]

23. The LIDAR receiver of claim 21, wherein the spatial light modulator is a liquid crystal on silicon device. (Obvious choice known in the art)

24. The LIDAR receiver of claim 21, wherein the spatial light modulator includes a phase spatial light modulator. (Obvious choice known in the art)

25. The LIDAR receiver of claim 24, wherein the phase spatial light modulator includes a digital micromirror device whose micromirrors are physically translatable to cause a phase shift. 

26. The LIDAR receiver of claim 21, wherein the spatial light modulator includes a two- dimensional array of picture elements, and the two-dimensional array is row addressable. (fig. 1 [0065])

27. The LIDAR receiver of claim 26, wherein the spatial light modulator is configured to turn on a subset of the pixel elements that form a two-dimensional pattern corresponding to light received from the region of interest. (fig. 1)

28. The LIDAR receiver of claim 27, wherein the spatial light modulator is configured to shift the two-dimensional pattern for scanning the field of view in a scan pattern, by progressively turning off at least some picture elements in a row to remove from the subset and turning on at least some picture elements in a different row to add to the subset.[0056][0065]


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 5712726970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HOVHANNES BAGHDASARYAN/Examiner, Art Unit 3645